ICJ_123_CertainProperty_LIE_DEU_2002-07-12_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
À CERTAINS BIENS

(LIECHTENSTEIN c. ALLEMAGNE)

ORDONNANCE DU 12 JUILLET 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PROPERTY

(LIECHTENSTEIN v. GERMANY)

ORDER OF 12 JULY 2002
Mode officiel de citation:

Certains biens (Liechtenstein c. Allemagne),
ordonnance du 12 juillet 2002, CI.J. Recueil 2002, p. 296

Official citation:

Certain Property (Liechtenstein v. Germany),
Order of 12 July 2002, L. C.J. Reports 2002, p. 296

 

N° de vente:
ISSN 0074-4441 Sales number 849

ISBN 92-1-070953-5

 

 

 
12 JUILLET 2002

ORDONNANCE

CERTAINS BIENS
(LIECHTENSTEIN c. ALLEMAGNE)

CERTAIN PROPERTY
(LIECHTENSTEIN v. GERMANY)

12 JULY 2002

ORDER
296

COUR INTERNATIONALE DE JUSTICE

2002 ANNEE 2002
12 juillet
Rôle général
n° 123 12 juillet 2002

AFFAIRE RELATIVE
À CERTAINS BIENS

(LIECHTENSTEIN c. ALLEMAGNE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l'article 48 du Statut de la Cour et les articles 31 et 79 de son
Règlement,

Vu l'ordonnance du 28 juin 2001, par laquelle la Cour a fixé au
28 mars 2002 et au 27 décembre 2002 les dates d'expiration des délais
pour le dépôt, respectivement, d’un mémoire de la Principauté du Liech-
tenstein et d'un contre-mémoire de la République fédérale d'Allemagne,

Vu le mémoire du Liechtenstein déposé dans le délai ainsi fixé:

Considérant que, le 27 juin 2002, la République fédérale d'Allemagne
a déposé certaines exceptions préliminaires d’incompétence et d’irrece-
vabilité:

Considérant qu’en conséquence, en vertu des dispositions du para-
graphe 5 de l’article 79 du Règlement de la Cour, la procédure sur le
fond est suspendue et qu’il échet de fixer un délai dans lequel la Partie
adverse pourra présenter un exposé écrit contenant ses observations
et conclusions sur les exceptions préliminaires;

Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 12 juillet 2002, le Liechtenstein a
demandé que la date d'expiration du délai pour la préparation de cet
exposé écrit soit fixée au 15 novembre 2002; et considérant que l’Alle-
magne ne s’est pas opposée à la fixation d’un tel délai et a indiqué
qu'elle s’en remettait, à cet égard, à la décision de la Cour;

4
297 CERTAINS BIENS (ORDONNANCE 12 VII 02)

Compte tenu des vues des Parties,

Fixe au 15 novembre 2002 la date d'expiration du délai dans lequel la
Principauté du Liechtenstein pourra présenter un exposé écrit contenant
ses observations et conclusions sur les exceptions préliminaires soulevées
par la République fédérale d'Allemagne:

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le douze juillet deux mille deux, en trois exemplaires,
dont l'un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la Principauté du Liech-
tenstein et au Gouvernement de la République fédérale d'Allemagne.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
( Signé) Philippe COUVREUR.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070953-5
